Citation Nr: 0307862	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for abdominal pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty for thirty-four years and 
retired in February 1997.  He performed duties in the 
Southwest Asia theater of operations on four separate 
occasions between December 1990 and December 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, among other things, denied the 
benefits sought on appeal.  The Board first considered the 
issues here on appeal in January 2001, and determined that 
additional development was required in order to appropriately 
adjudicate the claims.  Accordingly, these issues were 
remanded to the RO.  It is noted that all other claims on 
appeal at the time of the Board's January 2001 review have 
either been granted or finally disposed of by the Board.  
Accordingly, the only issues remaining on appeal are the two 
issues listed on the title page of this decision.

The Board points out to the RO that entitlement to service 
connection for impotency was granted by the Board in its 
January 2001 decision.  It does not appear, however, that the 
RO has implemented this grant of benefits.  As such, this 
matter is referred to the RO for review and consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed as having hypertension upon his 
discharge from active service with readings consistent with 
readings taken during his period of active service.  

3.  The veteran has abdominal pain and constipation 
approximately four days out of each week of unexplained 
etiology.  He reported having abdominal pain while on active 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
abdominal pain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in the Board's January 
2001 decision and remand, in a letter dated in November 2001, 
and in a supplemental statement of the case dated in August 
2002.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues remaining on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer or a 
member of the Board, but declined to do so.  He has, however, 
actively participated in the development of his claims on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Additionally, except as provided in paragraph (c) of 
38 C.F.R. Section 3.317, VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
Section 3.317, provided that such disability:  (i) became 
manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of ten percent or more 
not later than December 31, 2006; and, (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See38 C.F.R. 
§ 3.317(a)(1).  For the purposes of 38 C.F.R. 
Section 3.17(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  Furthermore, on December 27, 2001, the President 
signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107-103, 115 Stat. 976 (2001) 
with an effective date of March 1, 2002.  This Act enlarged 
the circumstances under which a Persian Gulf War veteran 
could qualify for veterans' benefits due to his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  Specifically, the Veterans Education and Benefits 
Expansion Act of 2001 has made it possible for service 
connection to be granted for a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms which may have been given 
a diagnosis as opposed to limiting the grant of service 
connection to those illnesses which remain undiagnosed.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, 
Pub. L. 107-103, 115 Stat. 976 (2001).

Due to the nature of the evidence in this case, it is very 
important to note at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

I.
Hypertension

The evidence of record shows that the veteran spent thirty-
four years in the United States Army and was never diagnosed 
as having hypertension.  He was, however, found to have 
elevated blood pressure readings on at least three occasions.  
Specifically, he had one reading in 1985 of 122/90, one in 
1990 of 126/90, and one in 1996 of 141/78.  The veteran 
completed his application for VA benefits prior to his 
discharge from service and underwent VA examination within 
three months of his discharge from service on February 28, 
1997.




Upon VA examination in May 1997, the veteran had blood 
pressure readings of 140/93, 143/90, and 145/95.  He was 
diagnosed as having hypertension and follow up testing was 
scheduled.  Later that month, the VA examiner reported that 
the veteran again had blood pressure measured at hypertensive 
levels with systolic pressure readings of 130 to 140 and 
diastolic readings of 90 to 98.

Treatment records dated in 1998 show blood pressure readings 
of 145/71 in May, 145/87 in August, and 121/82 in November.  
In August 1999, the veteran had a blood pressure reading of 
135/81.  In March 2001, he had a reading of 124/74, but in 
May of that year he had a blood pressure reading of 152/94.  
The veteran does not take medication for his high blood 
pressure.

The veteran underwent VA examination in April 2001, and 
related having fluctuations in his blood pressure and 
requiring no treatment.  At that time, his blood pressure was 
determined to be 155/92, and the examiner, after reviewing 
all of the veteran's claims folder and performing a complete 
physical examination, rendered a diagnosis of hypertension.  
An addendum to this report dated in May 2001 reflects the 
opinion of a VA examiner that the veteran's hypertension 
began during active service.

In March 2002, a VA examiner reviewed the veteran's claims 
folder, including all service medical records, and reported 
that there was no diagnosis of hypertension during service.

The veteran underwent another VA examination in August 2002, 
and related that he had been told as early as 1991 that he 
had high blood pressure.  The veteran's blood pressure at 
that time was measured in the left arm at 138/84 and 132/84 
in the right arm.  The examiner noted that the veteran's 
service medical records contained evidence of three elevated 
blood pressure readings over the course of a ten year period 
and that it was unclear from the record whether the inservice 
readings were associated with factors such as medication use.

Given the evidence of record, the Board finds that this case 
presents the classic situation in which reasonable doubt must 
be resolved in favor of the veteran.  The veteran has 
apparently had fluctuating high blood pressure for many 
years, including the last twelve years of his active service.  
Although he was not diagnosed as having hypertension during 
service, he was diagnosed with that disability within three 
months following his discharge from service and the blood 
pressure readings at that time were consistent with the 
recorded high blood pressure readings during service.  
Additionally, one of the VA medical examiners opined that the 
veteran's hypertension began during service.  Consequently, 
the Board resolves all reasonable doubt in favor of the 
veteran and finds that hypertension was incurred during 
active service.  Therefore, service connection is granted for 
hypertension.

II.
Abdominal Pain

The evidence of record shows that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Although his service medical records do not contain 
complaints of abdominal pain, the veteran completed his 
application for VA benefits in January 1997, approximately 
one month prior to his discharge from service, and reported 
having abdominal pains since 1992.

The veteran underwent VA examination in May 1997, and 
complained of abdominal pain.  He related that he took stool 
softeners, but never had diarrhea.  Upon examination, the 
veteran had mild tenderness in the right periumbilical region 
as well as in the left lower quadrant.  An upper 
gastrointestinal radiographic series was performed and showed 
a normal gastrointestinal tract.

Medical evidence of record shows that the veteran had a 
colonoscopy in September 2000, followed by the removal of 
adenomatous polyps found upon that testing.  Although he has 
made complaints of abdominal pain subsequent to his discharge 
from service, he has not required any regular treatment.  The 
veteran and his wife report continued constipation for which 
stool softeners are required and associated abdominal pain.

The veteran underwent VA examination in April 2001, and 
complained of abdominal pain approximately four days a week.  
He denied having any vomiting, diarrhea, loss of appetite or 
weight loss.  Upon examination, the veteran had abdominal 
tenderness in both lower quadrants with no guarding, enlarged 
organs, or palpable masses.  The examiner diagnosed 
gastrointestinal pathology and opined that it was less likely 
than not that the adenomatous polyps found in September 2000 
were the cause of the lower abdominal pain.  An addendum to 
this report dated in May 2001 contains the opinion of a VA 
examiner that the veteran's abdominal pain began during 
active service.

In March 2002, a VA examiner reviewed the veteran's claims 
folder, including all service medical records, and reported 
that there was no diagnosis of abdominal pain during service.

Given the evidence of record, the Board finds that this claim 
also requires that all reasonable doubt be resolved in the 
veteran's favor as the evidence is in relative equipoise.  
Specifically, the veteran reported prior to his discharge 
from active service that he had experienced abdominal pain 
since 1992.  He has consistently maintained that he has not 
had severe symptoms that require treatment, but that he has 
taken over-the-counter medication for periodic abdominal pain 
and constipation.  The veteran's abdomen was tender in May 
1997, less than three months following his discharge from 
service, and he has continued to have gastrointestinal 
pathology of unknown etiology.  Additionally, one VA examiner 
opined that the veteran's abdominal pain began during 
service.  Consequently, when resolving all reasonable doubt 
in favor of the veteran, the Board finds that service 
connection for abdominal pain must be granted as having had 
its inception during service.



ORDER

Service connection for hypertension is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for abdominal pain is granted subject to 
the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

